            Case 21-50963-MFW     Doc 10   Filed 09/22/21   Page 1 of 3




              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE


In re
                                           Chapter 11
CENTER CITY HEALTHCARE, LLC
D/B/A HAHNEMANN UNIVERSITY
                                           Case Nos. 19-11466 (MFW), et seq.
HOSPITAL, et al.
                                           (jointly administered)
             Debtors.


CENTER CITY HEALTHCARE, LLC,
d/b/a HAHNEMANN UNIVERSITY
HOSPITAL, ST. CHRISTOPHER’S
HEALTHCARE, LLC, and SCHC
PEDIATRIC ASSOCIATES, LLC,

             Plaintiffs,                   Adv. Proc. No. 21-50963 (MFW)
v.

FISHER SCIENTIFIC COMPANY
L.L.C. D/B/A FISHER HEALTHCARE,

             Defendant.


                    NOTICE OF APPEARANCE
         AND REQUEST FOR SERVICE OF NOTICES AND PAPERS

        PLEASE TAKE NOTICE that the undersigned counsel appears in these

proceedings as counsel for Thermo Fisher Scientific Inc. pursuant to § 1109(b) of

the Bankruptcy Code and Fed. R. Bankr. P. 9010(b). Counsel hereby requests,

pursuant to Fed. R. Bankr. P. 2002, 3017 and 9007 and §§ 342 and 1109(b) of the
            Case 21-50963-MFW       Doc 10     Filed 09/22/21   Page 2 of 3




Bankruptcy Code, that copies of all notices, pleadings, papers, and orders given or

filed in the above-captioned case be served upon the following:

      Beverly Weiss Manne, Esquire            Adam Hiller, Esquire
      Tucker Arensberg                        Hiller Law, LLC
      1500 One PPG Place                      1500 North French Street
      Pittsburgh, PA 15222                    Wilmington, Delaware 19801
      (412) 594-5525                          (302) 442-7677
      bmanne@tuckerlaw.com                    ahiller@adamhillerlaw.com

      PLEASE TAKE FURTHER NOTICE that pursuant to § 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers

referred to in the Bankruptcy Rules and the sections of the Bankruptcy Code

specified above, but also includes, without limitation, any notice, application,

complaint, demand, disclosure statement, motion, petition, pleading or request,

whether formal or informal, written or oral, and whether transmitted or conveyed

by mail, delivery, telephone, telegraph, telex or otherwise filed or made with

regard to the above-captioned case and proceedings therein.

      PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Notices and Papers shall not be deemed or construed to be a waiver of

any rights (i) to have final orders in non-core matters entered only after de novo

review by a District Judge, (ii) to trial by jury in any proceeding so triable in these

cases or in any case, controversy, or proceeding related to these cases, (iii) to have

the District Court withdraw the reference in any matter subject to mandatory or


                                          2
            Case 21-50963-MFW      Doc 10     Filed 09/22/21   Page 3 of 3




discretionary withdrawal, or (iv) of any other rights, claims, actions, set-offs, or

recoupments to which this party is or may be entitled, in law or in equity, all of

which rights, claims, actions, defenses, set-offs, and recoupments are expressly

reserved.

Dated: September 22, 2021             Respectfully submitted,
       Wilmington, Delaware
                                      HILLER LAW, LLC


                                       /s/ Adam Hiller
                                      Adam Hiller (DE No. 4105)
                                      1500 North French Street
                                      Wilmington, Delaware 19801
                                      (302) 442-7677 telephone
                                      ahiller@adamhillerlaw.com

                                      -and-

                                      Beverly Weiss Manne, Esquire
                                      Tucker Arensberg
                                      1500 One PPG Place
                                      Pittsburgh, PA 15222
                                      (412) 594-5525
                                      bmanne@tuckerlaw.com

                                      Counsel for Thermo Fisher Scientific Inc.




                                         3
